  Case: 2:21-cv-03952-EAS-KAJ Doc #: 6 Filed: 09/21/21 Page: 1 of 1 PAGEID #: 48




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

DAVID WARREN HUFFMAN,
                                            CASE NO. 2:21-cv-3952
       Petitioner,                          District Judge Edmund A. Sargus, Jr.
                                            Magistrate Judge Kimberly A. Jolson
       v.

WARDEN, ROSS
CORRECTIONAL INSTITUTION,

       Respondent.

               ORDER ADOPTING REPORT AND RECOMMENDATION

       Petitioner David Warren Huffman, a state prisoner, has filed a petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254. On July 21, 2021, Magistrate Judge Kimberly A.

Jolson issued a Report and Recommendation recommending that the Petition be dismissed with

prejudice (ECF No. 5.) No objections were filed, and the time to do so has expired under 28

U.S.C. § 636(b)(1)(C) and Fed.R.Civ.P. 72(b)(2).

       The Court has reviewed the Report and Recommendation and, noting no objections,

ADOPTS the Report. The Petition (ECF No. 1) is DISMISSED WITH PREJUDICE. Judgment

shall enter in favor of the Respondent Warden and against Petitioner.


       IT IS SO ORDERED.

Date: September 21, 2021                            s/Edmund A. Sargus, Jr.
                                                    EDMUND A. SARGUS, JR.
                                                    UNITED STATES DISTRICT JUDGE
